

116 HR 8652 IH: Dialysis-Related Amyloidosis Treatment Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8652IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Babin introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage and payment under such title for certain treatments for dialysis-related amyloidosis, and for other purposes.1.Short titleThis Act may be cited as the Dialysis-Related Amyloidosis Treatment Act of 2020.2.Coverage and payment for treatments for dialysis-related amyloidosis under the Medicare program(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), is amended—(1)in subparagraph (GG), by striking and at the end;(2)in subparagraph (HH), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(II)treatments for dialysis-related amyloidosis (as defined in subsection (kkk))..(b)Treatments for dialysis-Related amyloidosis defined(1)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x), is amended by adding at the end the following new subsection:(kkk)Treatments for dialysis-Related amyloidosisThe term treatments for dialysis-related amyloidosis means any item or service that is furnished in a dialysis facility (freestanding or hospital-based) that is approved by the Food and Drug Administration for the treatment of dialysis-related amyloidosis, and any supplies or services that are provided adjunct to and are necessary for such treatment..(2)Exclusion from renal dialysis servicesSection 1881(b)(14)(B) of the Social Security Act (42 U.S.C. 1395rr(b)(14)(B)) is amended by inserting before the period at the end the following: or treatments for dialysis-related amyloidosis (as defined in section 1861(kkk)).(c)PaymentSection 1833(a)(1)(E) of the Social Security Act (42 U.S.C. 1395l(a)(1)(E)) is amended by inserting at the end the following: except for treatments for dialysis-related amyloidosis, which may not be included as a renal dialysis service for purposes of payment under any prospective payment amount or comprehensive fee established under section 1881, and for which payment shall be made separately in the amount of 100 percent of the reasonable charges for such items and services,.(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.